805 F.2d 1033
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lee CROMWELL, Plaintiff-Appellant,v.BROADWAY ELECTRIC SERVICE, Davis-Longworth, Inc., ErnestSharp, Marjorie Caldwell, Rodney Napier, Sr., Rodney Napier,Jr., Glen Davis, Attorneys of Broadway Electric, Attorneysof Davis-Longworth and John and Jane Does, 1-50, Defendants-Appellees.
No. 86-5317.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1986.

Before KRUPANSKY and RYAN, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
Plaintiff appeals from the district court order which dismissed his complaint against his former employers and individual employees of the corporate employers.  This appeal has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and appellant's brief, this panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant's complaint seems to allege that both corporate employers breached contracts with appellant;  apparently he owed back taxes to the IRS and his employers deducted substantial amounts from appellant's paychecks to satisfy the levy imposed by the IRS.  The matter was referred to a magistrate who determined that appellant failed to state a claim upon which relief could be granted.  The magistrate recommended that the complaint be dismissed unless appellant amended the complaint within ten days.  The standard warning of Thomas v. Arn, 106 S.Ct. 466 (1985) requiring objections to the magistrate's report and recommendation be filed within ten days of the receipt of the report and recommendation or the right to an appeal would be waived is included in the magistrate's report dated January 31, 1986.  No objections were filed and on February 25, 1986, the district court dismissed the actions.


3
Appellant's procedural default of failing to file objections to the magistrate's report and recommendation renders his right to an appeal waived.  Thomas v. Arn, supra;  Wright v. Holbrook, No. 84-6104, (Sixth Circuit, July 11, 1986).  It appears that there are no issues of merit in this appeal that warrant further argument.  Rule 9(d)(2), Rules of the Sixth Circuit.


4
Therefore, it is ORDERED that the final order of the district court be affirmed.